10/31/2022



                                                                                   Case Number: DA 22-0513
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA-22-0513


IN RE THE GUARDIANSHIP OF:

S.C., an adult with a disability.

S.C.,

        Petitioner and Appellant.


               On Appeal from the Montana First Judicial District Court,
        Lewis and Clark County, The Honorable Christopher D. Abbott, Presiding

                           ORDER DISMISSING APPEAL


        Appellant, S.C., having filed an Unopposed Motion to Dismiss Appeal and

good cause appearing therefor;

        IT IS HEREBY ORDERED that said Motion is GRANTED. This Appeal is

DISMISSED. The Clerk of the Supreme Court is directed to remit the case file to

the Clerk of Court for the First Judicial District, Lewis and Clark County.




                                         1
                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            October 31 2022